        Case 1:19-cv-08814-KPF Document 54 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PALANI KARUPAIYAN,

                           Plaintiff,

                     v.

CVS HEALTH CORPORATION; AETNA;                       19 Civ. 8814 (KPF)
ACTIVE HEALTH MANAGEMENT;
                                                           ORDER
KALYANI LAKSHMI BELLAMKONDA;
ROBERT DENNER; APN CONSULTING,
INC.; VEDANT PATHAK; NEELA
PATHAK; and PURVI JHALA,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s submission requesting that the Court

order Defendants to produce a laptop in discovery (Dkt. #51), as well as his

submissions seeking to pursue a motion for summary judgment because of

Defendants’ purported destruction of evidence (Dkt. #52-53). There are

currently two fully briefed motions to dismiss pending in this case. (See Dkt.

#37, 42). It is the Court’s practice to stay discovery pending resolution of the

pending motions to dismiss, and accordingly the Court will not entertain

Plaintiff’s motion for discovery until after the pending motions are resolved.

Similarly, Plaintiff’s request to pursue a motion for summary judgment

premised on theory that Defendants have destroyed evidence is premature.

Therefore, Plaintiff’s requests are hereby DENIED without prejudice. After the

pending motions to dismiss are resolved, if appropriate, the Court will schedule

a conference with the parties to discuss discovery and other outstanding
       Case 1:19-cv-08814-KPF Document 54 Filed 03/23/21 Page 2 of 2




issues. The Clerk of Court is directed to terminate the motions pending at

docket entries 51, 52, and 53.

      SO ORDERED.

Dated: March 23, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge


A copy of this Order has been emailed by Chambers to:

palanikay@gmail.com




                                       2
